—Decree, Surrogate’s Court, New York County (Renee Roth, S.), entered April 26, 1995, which, insofar as appealed from, denied appellant’s cross petition for letters of administration, unanimously affirmed, without costs.
Although, in most circumstances, the testatrix has the right to determine who was most suitable among those legally qualified to settle her affairs, and her selection is not to he lightly discarded (Matter of Flood, 236 NY 408, 410, quoting Matter of Leland, 219 NY 387, 392), it is well settled that the Surrogate may disqualify a person from receiving letters of administration where the friction between such a person and a beneficiary or cofiduciaries interferes with the proper administration of the estate, and future cooperation is unlikely (Matter of Jurzykowski, 36 AD2d 488, affd 30 NY2d 510; see also, Matter of Lipsit, 50 Misc 2d 289, 293, citing, inter alia, Quackenboss v *220Southwick, 41 NY 117). The Surrogate’s finding of such hostility here is amply supported by the record.
The unpublished decision and order of this Court entered herein on September 24, 1996 is hereby recalled and vacated. Concur—Murphy, P. J., Sullivan, Rosenberger, Rubin and Nardelli, JJ.